Exhibit 10.13
 
CARRABBA'S ITALIAN GRILL, INC.
Officer Employment Agreement



THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
April 27, 2000, by and among STEVEN T. SHLEMON, whose address is PO Box 10028,
Tampa, FL 33679-0028 (hereinafter referred to as “Employee”), OS RESTAURANT
SERVICES, INC., a Delaware corporation having its principal office at 2202 N.
West Shore Boulevard, 5th Floor, Tampa, Florida 33607 (hereinafter referred to
as the “Employer”) and CARRABBA'S ITALIAN GRILL, INC., a Florida corporation
having its principal office at 2202 N. West Shore Boulevard, 5th Floor, Tampa,
Florida 33607 (the “Company”).


W I T N E S S E T H:


This Agreement is made and entered into under the following circumstances:


A. WHEREAS, the Company and the Employer are affiliates of Outback Steakhouse,
Inc. (“OSI”); and


B.  WHEREAS, the Company is engaged in the business of owning and operating
restaurants known as “Carrabba's Italian Grill®” utilizing a restaurant
operating system and trademarks owned by or licensed to the Company; and


C.  WHEREAS, the Company and the Employer are parties to that certain Master
Employment Services Agreement (the “Services Agreement”) dated effective as of
January 01, 2001, pursuant to which the Employer agreed to hire and lease to the
Company operations employees necessary for the operation of the Company’s
Carrabba's Italian Grill® restaurants; and


D.  WHEREAS, pursuant to the Services Agreement, the Employer desires, on the
terms and conditions stated herein, to employ Employee and lease Employee to the
Company as President of the Company; and


E.  WHEREAS, the Employee desires, on the terms and conditions stated herein, to
be employed by the Employer and leased to the Company as President.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1.  Employment and Term. Subject to earlier termination as provided for in
Section 8 hereof, the Employer hereby employs the Employee, and the Employee
hereby accepts employment with the Employer, to be leased to the Company as
President of the Company for a term commencing on April 27, 2000 and expiring
five (5) thereafter (“Term of Employment”). Such Term of Employment shall be
automatically renewed for successive renewal terms of one (1) year each unless
either party elects not to renew by giving written notice to the other party not
less than sixty (60) days prior to the start of any renewal term.


2.  Representations and Warranties. The Employee hereby represents and warrants
to the Employer and the Company that the Employee (i) is not subject to any
written nonsolicitation or noncompetition agreement affecting the Employee’s
employment with the Employer and the Company (other than any prior agreement
with the Company), (ii) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting the Employee’s employment with the
Employer and the Company (other than any prior agreement with the Company), and
(iii) has brought to the Employer and the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.



--------------------------------------------------------------------------------


3.  Duties. As President of the Company, the Employee shall:


(a)  diligently and faithfully perform all of the duties and functions as may be
assigned to the Employee in such capacity by the Board of Directors, Chief
Executive Officer or President of the Employer or the Company; and


(b)  not to create a situation that results in termination for “cause” as that
term is defined in Section 8 hereof. The Employee shall be required hereunder to
devote one hundred percent (100%) of the Employee’s full business time and
effort to the business affairs of the Employer and the Company. The Employee
shall be responsible for directly reporting to the President of the Employer and
the Company on all matters for which the Employee is responsible.


Employee shall: (i) devote the Employee’s entire business time, attention, and
energies to the business of the Company and the Employer, (ii) faithfully and
competently perform the Employee’s duties hereunder, and (iii) not create a
situation constituting Cause as defined in Section 8. The Employee shall not,
during the term of this Agreement, engage in any other business activity;
provided, however, that the Employee shall be permitted to invest the Employee’s
personal assets and manage the Employee’s personal investment portfolio in such
a form and manner as will not require any business services on Employee’s part
to any third party or conflict with the provisions of Section 9, Section 10 or
Section 14 hereof, or conflict with any published policy of the Employer, the
Company or their affiliates, including but not limited to the insider trading
policy of the Company or its affiliates.


Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement and at the
request of the Employer or the Company, also serve as an officer of any
subsidiary or affiliate of the Employer, the Company or OSI as the Employer or
the Company shall request. In such capacity, Employee shall be responsible
generally for all aspects of such office. All terms, conditions, rights and
obligations of this Agreement shall be applicable to Employee while serving in
such office as though Employee and such subsidiary or affiliate of the Employer,
the Company or OSI had separately entered into this Agreement, except that the
Employee shall not be entitled to any compensation, vacation, fringe benefits,
automobile allowance or other remuneration of any kind whatsoever from such
subsidiary or affiliate of the Employer, the Company or OSI.


4.  Compensation. During the Term of Employment, the Employee shall be entitled
to an annual base salary equal to at least the annual salary of Employee on the
effective date hereof, payable in equal biweekly installments by the Employer,
to be reviewed annually by the Employer.


5.  Vacation. Employee shall be entitled to three (3) weeks paid vacation
(selected by Employee, but subject to the reasonable business requirements of
the Company and the Employer as determined by Employee’s supervisor) during each
full year during the Term of Employment. Vacation granted but not used in any
year shall be forfeited at the end of such one-year period and may not be
carried over to any subsequent year.


6.  Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to receive those fringe benefits,
including, but not limited to, complimentary food, life insurance, medical
benefits, etc., if any, as may be provided by the Employer to similar employees
of the Employer. The Employee shall not be entitled to any benefits of any kind
provided by the Company to its employees.



--------------------------------------------------------------------------------


7.  Automobile Allowance; Expenses.


(a) During the Term of Employment, the Employer shall pay to Employee a monthly
automobile allowance in the amount of FOUR HUNDRED AND 00/100 DOLLARS ($400.00).
Such automobile allowance shall be in lieu of reimbursement by the Employer or
the Company of the costs to Employee of purchasing and maintaining an
automobile, and all operational expenses, including, without limitation,
mileage, repairs, insurance, etc., in connection therewith; provided, however,
that the Employer or the Company shall reimburse Employee for the cost of
gasoline used in conducting the Company business. Employee shall, at all times
during the Term of Employment, maintain an automobile for use in connection with
the performance of Employee’s duties and shall maintain in full force and
effect, at all times, with the Employer and the Company as additional loss
payees, at least TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00) in
property damage and FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00) in
personal liability automobile insurance, with an additional ONE MILLION DOLLARS
($1,000,000.00) personal liability umbrella. Such insurance shall be written
with an insurance carrier reasonably acceptable to the Employer and the Company
and shall provide that such insurance cannot be changed, cancelled or permitted
to expire without at least ten (10) days prior written notice to the Employer
and the Company.


(b) Subject to approval by the Chief Financial Officer of the Company and the
Employer and compliance with the Company’s and the Employer’s policies, the
Employee may incur reasonable expenses on behalf of and in furtherance of the
business of the Company and the Employer. Upon approval of such expenses by the
Chief Financial Officer, the Company or the Employer, as applicable, shall
promptly reimburse the Employee for all such expenses upon presentation by the
Employee, from time to time, of appropriate receipts or vouchers for such
expenses that are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by the Company or the
Employer, as applicable.


8. Termination. Notwithstanding the provisions of Section 1 hereof, the Term of
Employment shall terminate prior to the end of the period of time specified in
Section 1, immediately upon:


(a)  The death of the Employee; or


(b)  The Employee’s Disability during the Term of Employment. For purposes of
this Agreement, the term “Disability” shall mean the inability of the Employee,
arising out of any medically determinable physical or mental impairment, to
perform the services required of the Employee hereunder for a period of ninety
(90) consecutive days; or


(c)  The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:


(i) Failure of the Employee to perform the duties assigned to the Employee in a
manner satisfactory to the Employer, in its sole discretion; provided, however,
that the Term of Employment shall not be terminated pursuant to this
subparagraph (i) unless the Employer first gives the Employee a written notice
(“Notice of Deficiency”). The Notice of Deficiency shall specify the
deficiencies in the Employee’s performance of the Employee’s duties. The
Employee shall have a period of thirty (30) days, commencing on receipt of the
Notice of Deficiency, in which to cure the deficiencies contained in the Notice
of Deficiency. In the event the Employee does not cure the deficiencies to the
satisfaction of the Employer, in its sole discretion, within such thirty (30)
day period (or if during such thirty (30) day period the Employer determines
that the Employee is not making reasonable, good faith efforts to cure the
deficiencies to the
 

--------------------------------------------------------------------------------


satisfaction of the Employer, in its sole discretion, within such thirty (30)
day period (or if during such thirty (30) day period the Employer determines
that the Employee is not making reasonable, good faith efforts to cure the
deficiencies to the satisfaction of the Employer), the Employer shall have the
right to immediately terminate the Term of Employment. The provisions of this
subparagraph (i) may be invoked by the Employer any number of times and cure of
deficiencies contained in any Notice of Deficiency shall not be construed as a
waiver of this subparagraph (i) nor prevent the Employer from issuing any
subsequent Notices of Deficiency; or

 

 
(ii) Any dishonesty by the Employee in the Employee’s dealings with the Company
or the Employer, the commission of fraud by the Employee, negligence in the
performance of the duties of the Employee, insubordination, willful misconduct,
or the conviction (or plea of guilty or nolo contendere) of the Employee of any
felony, or any other crime involving dishonesty or moral turpitude; or


(iii) Any violation of any covenant or restriction contained in Section 9,
Section 10, Section 12 or Section 14 hereof; or
 
             (iv)  Any violation of any material published policy of the
Employer, the Company or their affiliates (material published policies include,
but are not limited to, the Company’s discrimination and harassment policy,
responsible alcohol policy and insider trading policy).
 
              (d)  At the election of the Employer, upon the sale of a majority
ownership interest in the Employer or the Company or substantially all of the
assets of the Employer or the Company; or
 
              (e)  At the election of the Employer, upon the determination by
the Company to cease the Company’s business operations.


For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.


In the event of termination of this Agreement pursuant to this Section 8, the
Employee or the Employee’s estate, as appropriate, shall be entitled to receive
(in addition to any fringe benefits payable upon death in the case of the
Employee’s death) the base salary provided for herein up to and including the
effective date of termination, prorated on a daily basis.


9. Noncompetition.


(a)  During Term. During the Employee’s employment with the Employer, the
Employee shall not, individually or jointly with others, directly or indirectly,
whether for the Employee’s own account or for that of any other person or
entity, engage in or own or hold any ownership interest in any person or entity
engaged in a restaurant business, and the Employee shall not act as an officer,
director, employee, partner, independent contractor, consultant, principal,
agent, proprietor, or in any other capacity for, nor lend any assistance
(financial or otherwise) or cooperation to any such person or entity.


(b)  Post Term. For a continuous period of two (2) years commencing on
termination of the Employee’s employment with the Employer, regardless of any
termination pursuant to Section 8 or any voluntary termination or resignation by
the Employee, the Employee shall not, individually or jointly with others,
directly or indirectly, whether for the Employee’s own account or for that of
any other person or entity, engage in or own or hold any ownership interest in
any person or entity engaged in a restaurant business with a theme, décor, menu
or style of or featured cuisine the same as or substantially similar to that of
any restaurant owned or operated by the Employer, the Company, OSI or any of
their affiliates, and
 

--------------------------------------------------------------------------------


that is located or intended to be located anywhere within a radius of thirty
(30) miles of any restaurant owned or operated by the Employer, the Company, OSI
or any of their affiliates, or any proposed restaurant to be owned or operated
by any of the foregoing, and Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to, any such person, or entity. For purposes of this
Section 9(b), Restaurants owned or operated by the Employer, the Company or OSI
shall include restaurants operated or owned by an affiliate of the Employer, the
Company or OSI, any successor entity to the Employer, the Company or OSI, and
any entity in which the Employer, the Company, OSI or any of their affiliates
has an interest, including but not limited to, an interest as a franchisor. The
term “proposed restaurant” shall include all locations for which the Employer,
the Company, OSI, or their franchisees or affiliates is conducting active, bona
fide negotiations to secure a fee or leasehold interest with the intention of
establishing a restaurant thereon.


(c)  Limitation. Notwithstanding subsections (a) and (b), it shall not be a
violation of this Section 9 for Employee to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, or successor statute.


10. Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance of
Employee’s duties hereunder, at no time during the Term of Employment, or at any
time thereafter, shall Employee, individually or jointly with others, for the
benefit of Employee or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of the
Employer, the Company, OSI or their affiliates, including, without limitation,
any secret or confidential information relating to the business, customers,
trade or industrial practices, trade secrets, technology, recipes or know-how of
any of the Employer, the Company, OSI or their affiliates. Moreover, during the
Employee’s employment with the Company and for two (2) years thereafter,
Employee shall not offer employment to any employee of the Employer, the
Company, OSI, their franchisees or affiliates, or otherwise solicit or induce
any employee of the Employer, the Company, OSI, their franchisees or affiliates
to terminate their employment, nor shall Employee act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, owner or part owner, or in any other capacity, for any person or
entity that solicits or otherwise induces any employee of the Employer, the
Company, OSI, their franchisees or affiliates to terminate their employment.


11. Employer or Company Property: Employee Duty to Return. All Employer or
Company products, recipes, product specifications, training materials, employee
selection and testing materials, marketing and advertising materials, special
event, charitable and community activity materials, customer correspondence,
internal memoranda, products and designs, sales information, project files,
price lists, customer and vendor lists, prospectus reports, customer or vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks, and all other like information or products, including all copies,
duplications, replications, and derivatives of such information or products, now
in the possession of Employee or acquired by Employee while in the employ of the
Employer or the Company, shall be the exclusive property of the Employer and the
Company and shall be returned to the Employer or the Company no later than the
date of Employee’s last day of work with the Employer or the Company.


12. Inventions, Ideas, Processes, and Designs. All inventions, ideas, recipes,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by Employee during the course of Employee’s employment with
the Employer or the Company (whether or not actually conceived during regular
business hours) and for a period of six (6) months subsequent to the termination
or expiration of such employment and (ii) related to the business of the
Employer or the Company, shall be disclosed in writing promptly to the Employer
and the Company and shall be the sole and exclusive property of the Employer and
the Company. An
 

--------------------------------------------------------------------------------


invention, idea, recipe, process, program, software or design (including an
improvement) shall be deemed “related to the business of the Employer or the
Company” if (a) it was made with equipment, supplies, facilities, or
confidential information of the Employer or the Company, (b) results from work
performed by Employee for the Employer or the Company, or (c) pertains to the
current business or demonstrably anticipated research or development work of the
Employer or the Company. Employee shall cooperate with the Employer and the
Company and their attorneys in the preparation of patent and copyright
applications for such developments and, upon request, shall promptly assign all
such inventions, ideas, recipes, processes, and designs to the Employer or the
Company. The decision to file for patent or copyright protection or to maintain
such development as a trade secret shall be in the sole discretion of the
Employer and the Company, and Employee shall be bound by such decision. Employee
shall provide, on the back of this Employment Agreement, a complete list of all
inventions, ideas, recipes, processes, and designs if any, patented or
unpatented, copyrighted or non-copyrighted, including a brief description, that
the Employee made or conceived prior to Employee’s employment with the Employer
and the Company and that therefore are excluded form the scope of this
Agreement.


13. Employer’s and Company’s Promise to Give Employee Trade Secrets and
Training. In return for Employee’s agreement not to use or disclose Employer’s
or the Company’s trade secrets, training, systems and confidential proprietary
business methods, Employer and the Company unconditionally promise to give
Employee within ninety (90) days of the signing of this contract trade secrets,
specialized training and other confidential proprietary business methods.


Specifically, Employer and the Company unconditionally promise to give Employee
one-on-one training from executives, trainers and senior employees of Employer,
the Company or their affiliates. Further, the training will include training and
information concerning procedures and confidential proprietary methods Employer
and the Company use to obtain and retain business from their customer base,
operations in Employer’s and the Company’s home office, marketing and sales
techniques, and information regarding the confidential information listed in
Section 12(b) of this Agreement. Further, after the ninety (90) days, as
Employer and the Company develop (during Employee’s employment with Employer)
additional trade secrets, employee surveys and analyses, financial data and
other confidential proprietary business methods and overall marketing plans and
strategies, Employer and the Company promise to continue to provide, on a
periodic basis, said confidential information and additional training and
analysis from their executives, trainers and/or senior employees to Employee for
so long as Employee is employed by Employer as President.


14. Employee’s Promise Not to Disclose Trade Secrets and Confidential
Information. Employee understands and agrees that Employer and the Company will
provide unique and specialized training and confidential information concerning
Employer’s and the Company’s business operations, including, but not limited to,
recipes, product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures, financial data, processes, vendors and
other information that was developed and maintained at considerable effort and
expense to Employer and the Company, for the Employer’s and the Company’s sole
and exclusive use, and which if used by the Employer’s or the Company’s
competitors would give them an unfair business advantage. Employee believes the
unconditional promise to provide said information is sufficient consideration
for Employee’s promise to adhere to the restrictive covenants of Section 9,
Section 10, Section 12 and Section 14 of this Agreement.


15. Restrictive Covenants: Consideration; Non-Estoppel; Independent Agreements;
and Non-Executory Agreements. The restrictive covenants of Section 9, Section
10, Section 12 and Section 14 of this Agreement are given and made by Employee
to induce the Employer to employ the Employee and to enter into this Agreement
with the Employee, and Employee hereby acknowledges that employment with the
Employer is sufficient consideration for these restrictive covenants.



--------------------------------------------------------------------------------


The restrictive covenants of Section 9, Section 10, Section 12 and Section 14 of
this Agreement shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Employee against the Employer or the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of any
restrictive covenant. The Employer and the Company have fully performed all
obligations entitling them to the restrictive covenants of Section 9, Section
10, Section 12 and Section 14 of this Agreement, and those restrictive covenants
therefore are not executory or otherwise subject to rejection under the
Bankruptcy Code.


The refusal or failure of the Employer or the Company to enforce any restrictive
covenant of Section 9, Section 10, Section 12 or Section 14 of this Agreement
(or any similar agreement) against any other employee, agent, or independent
contractor, for any reason, shall not constitute a defense to the enforcement by
the Employer or the Company of any such restrictive covenant, nor shall it give
rise to any claim or cause of action by Employee against the Employer or the
Company.


16. Reasonableness of Restrictions; Reformation; Enforcement. The parties hereto
recognize and acknowledge that the geographical and time limitations contained
in Section 9, Section 10, Section 12 and Section 14 hereof are reasonable and
properly required for the adequate protection of the Company’s and the
Employer’s interests. Employee acknowledges that the Company is the owner or the
licensee of the Carrabba's Italian Grill® trademarks, and the owner or the
licensee of the Carrabba's Italian Grill® restaurant operating system and will
provide to Employee training in and confidential information concerning the
Carrabba's Italian Grill® restaurant operating system in reliance on the
covenants contained in Section 9, Section 10, Section 12 and Section 14 hereof.
It is agreed by the parties hereto that if any portion of the restrictions
contained in Section 9, Section 10, Section 12 or Section 14 are held to be
unreasonable, arbitrary, or against public policy, then the restrictions shall
be considered divisible, both as to the time and to the geographical area, with
each month of the specified period being deemed a separate period of time and
each radius mile of the restricted territory being deemed a separate
geographical area, so that the lesser period of time or geographical area shall
remain effective so long as the same is not unreasonable, arbitrary, or against
public policy. The parties hereto agree that in the event any court of competent
jurisdiction determines the specified period or the specified geographical area
of the restricted territory to be unreasonable, arbitrary, or against public
policy, a lesser time period or geographical area that is determined to be
reasonable, nonarbitrary, and not against public policy may be enforced against
Employee. If Employee shall violate any of the covenants contained herein and if
any court action is instituted by the Company or the Employer to prevent or
enjoin such violation, then the period of time during which the Employee’s
business activities shall be restricted, as provided in this Agreement, shall be
lengthened by a period of time equal to the period between the date of the
Employee’s breach of the terms or covenants contained in this Agreement and the
date on which the decree of the court disposing of the issues upon the merits
shall become final and not subject to further appeal.


In the event it is necessary for the Company or the Employer to initiate legal
proceedings to enforce, interpret or construe any of the covenants contained in
Section 9, Section 10, Section 12 or Section 14 hereof, the prevailing party in
such proceedings shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs, including reasonable attorneys’ fees,
of such proceedings including appellate proceedings.


17. Specific Performance. Employee agrees that a breach of any of the covenants
contained in Section 9, Section 10, Section 12 or Section 14 hereof will cause
irreparable injury to the Company and the Employer for which the remedy at law
will be inadequate and would be difficult to ascertain and therefore, in the
event of the breach or threatened breach of any such covenants, the Company and
the Employer shall be entitled, in addition to any other rights and remedies
they may have at law or in equity, to obtain an injunction to restrain Employee
from any threatened or actual activities in violation of any such covenants.
Employee hereby consents
 

--------------------------------------------------------------------------------


and agrees that temporary and permanent injunctive relief may be granted in any
proceedings that might be brought to enforce any such covenants without the
necessity of proof of actual damages, and in the event the Company or the
Employer does apply for such an injunction, Employee shall not raise as a
defense thereto that the Company or the Employer has an adequate remedy at law.


18. Assignability. This Agreement and the rights and duties created hereunder,
shall not be assignable or delegable by Employee. The Employer and the Company
shall have the right, without Employee’s knowledge or consent, to assign this
Agreement, in whole or in part and any or all of the rights and duties
hereunder, including but not limited to the restrictive covenants of Section 9,
Section 10, Section 11, Section 12 and Section 14 hereof to any person,
including but not limited to any affiliate of the Employer, the Company, any
affiliate of the Company, or any successor to the Company’s interest in the
Carrabba's Italian Grill® restaurants, and Employee shall be bound by such
assignment. Any assignee or successor may enforce any restrictive covenant of
this Agreement.


19. Effect of Termination. The termination of this Agreement, for whatever
reason, or the expiration of this Agreement shall not extinguish those
obligations of Employee specified in Section 9, Section 10, Section 11, Section
12 and Section 14 hereof. The restrictive covenants of Section 9, Section 10,
Section 11, Section 12 and Section 14 shall survive the termination or
expiration of this Agreement. The termination or expiration of this Agreement
shall extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.


20. Captions; Terms. The captions of this Agreement are for convenience only,
and shall not be construed to limit, define, or modify the substantive terms
hereof.


21. Acknowledgments. Employee hereby acknowledges that the Employee has been
provided with a copy of this Agreement for review prior to signing it, that the
Employee has been given the opportunity to have this Agreement reviewed by
Employee’s attorney prior to signing it, that the Employee understands the
purposes and effects of this Agreement, and that the Employee has been given a
signed copy of this Agreement for Employee’s own records.


22. Notices. All notices or other communications provided for herein to be given
or sent to a party by the other party shall be deemed validly given or sent if
in writing and mailed, postage prepaid, by certified United States mail, return
receipt requested, addressed to the parties at their addresses hereinabove set
forth. Any party may give notice to the other party at any time, by the method
specified above, of a change in the address at which, or the person to whom,
notice is to be addressed.


23. Severability. Each section, subsection, and lesser Section of this Agreement
constitutes a separate and distinct undertaking, covenant, or provision hereof.
In the event that any provision of this Agreement shall be determined to be
invalid or unenforceable, such provision shall be deemed limited by construction
in scope and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, such
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.


24. Waiver. The failure of a party to enforce any term, provision, or condition
of this Agreement at any time or times shall not be deemed a waiver of that
term, provision, or condition for the future, nor shall any specific waiver of a
term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.



--------------------------------------------------------------------------------


25. Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.


26. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.


27. Consent to Personal Jurisdiction and Venue. Employee hereby consents to
personal jurisdiction and venue, for any action brought by the Employer or the
Company arising out of a breach or threatened breach of this Agreement or out of
the relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; Employee hereby agrees
that any action brought by Employee, alone or in combination with others,
against the Employer or the Company, whether arising out of this Agreement or
otherwise, shall be brought exclusively in the United States District Court for
the Middle District of Florida, Tampa Division, or in the Circuit Court in and
for Hillsborough County, Florida.


28. Affiliate. Whenever used in this Agreement, the term “affiliate” shall mean,
with respect to any entity, all persons or entities (i) controlled by the
entity, (ii) that control the entity, or (iii) that are under common control
with the entity.


29. Cooperation. Employee shall cooperate fully with all reasonable requests for
information and participation by the Employer or the Company, their agents, or
their attorneys, in prosecuting or defending claims, suits, and disputes brought
on behalf of or against one or both of them and in which Employee is involved or
about which Employee has knowledge.


30. Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all signatories to this Agreement.


31. WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND THAT
THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE THAT
ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL INVOLVE
COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A
 

--------------------------------------------------------------------------------


JURY TO RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


32. Entire Agreement; Counterparts. This Agreement and the agreements referred
to herein constitute the entire agreement between the parties hereto concerning
the subject matter hereof, and supersede all prior memoranda, correspondence,
conversations, negotiations and agreements. This Agreement may be executed in
several identical counterparts that together shall constitute but one and the
same Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.




   
“EMPLOYEE”
 
_____________________________
 
________________________________
 
Witness
 
STEVEN T. SHLEMON
 
_____________________________
     
Witness
         
“EMPLOYER”
 
Attest:
 
OS RESTAURANT SERVICES, INC., Delaware corporation
                 
By:____________________________
 
By:____________________________
 
     JOSEPH J. KADOW, Secretary
 
     ROBERT S. MERRITT, Senior Vice President
             
“COMPANY”
 
Attest:
 
CARRABBA'S ITALIAN GRILL, INC., a Florida corporation
         
By:____________________________
 
By:____________________________
 
     JOSEPH J. KADOW, Secretary
 
     ROBERT S. MERRITT, Senior Vice President
         


 


--------------------------------------------------------------------------------